Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 1 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 2 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 3 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 4 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 5 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 6 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 7 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 8 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 9 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 10 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 11 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 12 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 13 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 14 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 15 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 16 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 17 of 21
Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 18 of 21
                                   •.
                                  Case  , ·,,·~?,) ~
                                       2:20-cv-00349-MMB                                     11
                                                         Document 1 Filed 01/21/20 Page 19 of 21
                                                ()... ~11 ,.,                :! "1                                                                           'J
 JS
       44            9
            (Rev 02il J       f'1\ / \~ f:• fl                           ,.~tij CfJV,·, COVER SHEET                                                         (7'0-U.J,.                  3 'f9
 The JS 44 cJVI'. cove! sheet ,;ithe mfo        t            J\          ~
                                                                    herem neith . lace nor supp;ement the fthng and service ofpleadmgs or other paper, as reqmred by law, except as
 provided b_y local ru,es of c ~ This fonn, approved ]?y tq.\,Jl}d),aaJt€l erence of the l:;rnted State.s m September 1974, ,s reqwred for the use of the Clerk of Court for the
 purpose of 1mt1atmg the en, 1! 1&£M.tru.Je.el...-.(81"E'/!'13'fRi'7,T/6NS ON N}XI'"f>AGJ., OF Tll/S f ORM J
 I. (a) PLAINTIFf'S··· ~                                                                                                 DEFENDANTS
 South State, Inc

       (b) County of Residence of First Listed Plamtiff                                      d

                                                                                                                         NO TE        IN LAND CONDEMNA II
                                                                                                                                      THF TRACT OF LAND IN

       (c:) Attorneys fF1rm Name. ;/ddress. and Telephon                 _ her)                                           Attorneys (lj Known)
 Colm G Bell. Esq . Hankin Sandman Palladino Weintrob & Bell
 30 S New York Ave, Atlantic City, NJ 08401
 (609) 344-5161

 II. ·BASIS OF JURISDICTION (Place an                               'X' mOneBoxOnly)                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                        X" m One Box/or Plamt1fl
                                                                                                                                                                                         and One Bo:x. for Defendant)
 cl 1       C S Government                   cl 3     federal Qnesbon                                                                                      DEF                                             PTF        DEF
              Plambff                                   ((JS Government No, a Party)                           C1bzen of This State                        :J I    Incorporated or Pnnc1pal Place           n    4    cl 4
                                                                                                                                                                     ofBusmess In Tlns State

 cl 2       l' S Government
                Defendant
                                        ~             D1vers1ty
                                                        (lnd1cate Citizenship of Parties In [rem llf)
                                                                                                               C1bzen of Another State                         2   Incorporated and Pnnc1pal Place
                                                                                                                                                                      of Busmess In Another State

                                                                                                                                                                   Foreign Nabon
                                                                                                                                                                                                            els


                                                                                                                                                                                                            cl6
                                                                                                                                                                                                                      cJ5


                                                                                                                                                                                                                      cl6


 IV. '.'1/ATl:RE OF SUIT (Place an                      'X rnOneBoxOnly)                                                                                    Chck here for Nature of Smt Code Desert t,ons
              .CONTRACT                                          '= ,    1:ORTS       , •,                       FORFEITh'RE/PENAL1:Y                        BANKRl~TGY                          OTHER STATUTES
  :J I JO Insurance                             PERSONAL L"<JURY             . PERSONAL INJCRY       cl 625 Drug Related Se1Zllfe            cl .422 Aypeal 28 USC I 58                  cl   375 False Clrums Act
· ::J 120 Manne                          cl     310 Arrplane               ~ 365 Personal 111Jury .           of Property 2 I CSC 881        cl 42 3 Withdrawal                          :J   376 Qm ram (11 USC
 cl 130 Mi::er Act                       cl     3 I 5 Arrplane Product              Product Liab,hty rJ 690 Other                                      28 CSC I 5 7                                 3 729(al)
 cl 140 Negonable InstrumeN                            Liab1hty            n 367 Health Care/                                                                                            cl   400 State Reapportionment
 n I 50 Recovery of Overpayment          cl     320 Assault, I.ibel &              Phannaceullcal                                                 PROPERTY RIGHTS                    ' n      4 IO An!Jtrust
         & Enforcement of Judgment                     Slander                     Personal InJury                                           cl 820 Copynghts                            cl   430 Banks and Banlong
 0 I 51 Medicare Act                     n      330 Federal Rmp!oyers              Product L1ab1hty                                                   n
                                                                                                                                                 830 Patent                              cl   450 Commerce
 cl I 52 Recovery of Defaulted                         Liability           ::J 368 Asbestos Personal                                         cl 835 Patent• Abbreviated                  cl   460 Deportallon
         Stndent I <>ans                 cl     340 Manne                           Injury Product                                                     New Drug Apphcabon                cl   470 Racketeer Influenced and
         {Excludes Veterans)             cl     34 5 Manne Produc-t                 Liability                                                rJ 840 Trademark                                      Corrupt Orgamzabons
       3 Recove11< of Overpayment                      Liability              PERSONAL PROPERTY 1-----'I::.,.·A.,.B,.O=R.._-----+·-·'--'S-"OC='I,.A..,L"--S"'E.,_C,....U,..RI,..T._Y~--1n     480 Consumer Credit
         of Veteran's Benefits           n      350 Motor Velucle         O 370 Other Fraud          cl 7IO Fau Labor Standards              cl 861 HIA (1395ft)                         cl   485 Telephone Consumer
         Stockholders Suits              cl     355 Motor Velncle          cl 371 Truth m Lendmg              Act                                     n
                                                                                                                                                 862 Black Lung (923)                              Protecllon Act
         Other Contract                              Product L1ab1hty     O 380 Other Personal       cl 720 Labor/Management                 cl 86 l D:WC/DJWW (405(g)) cl                    490 Cable/Sat TV
         Contract Product Ltab1hty       :'.J   360 Other Personal                 Property Damage            Relabons                       cl 864 SSID Title XVI                       cl   850 Secunbes/Commochbesi
         Francluse                                    lnJruy              cl 385 Property Damage     n 740 Radway Labor Act                  :J 865 RSI (405(g))                                   Exchange
                                         0      362 Personal ln.JWY •              Product L1abu1ty  rJ 75 I Farruly and Medical                                                         cl   890 Other Statutory Aebons
                                                     Medical Mal racbce                                       Leave Act                                                                  cl   891 Agncultnral Acts
            REAi: PROPERTY                        CIVIL RIGHTS            ' ·PRISONER PETITIONS ' 0 790 Other Labor L111gabon                     FEDERAL TAX SUITS                     n     893 Envtronmental Matters
n      2 IO Land Condemnabon             n      440 Other CIVll Rights         Habeas Corpns:        cl 791 Rmployee Rebrement               :J 870 Taxes (I_; S Plamuff                 cl   895 Freedom of Informabon
cl     220 Foreclosure                   cl     44 l Vobng                O 46 3 Ahen Detainee               Income SectD1ty Act                       or Defendant)                               Act
n      2'0 Rent Lease & EJeebnent        n      442Employment             n 5!0MobonstoVacate                                                :J 871IRS TlnrdParty                        :J   896Arb1trat1on
:::J   ?40 Torts to Land                 cl     44 3 Honsmg/                       Sentence                                                            26 t.:SC 7609                     cl   899 AdID1mstrat1ve Procedure
:J     24 5 Tort Prodnct Liab1hty                    Accommodations       CJ 5 30 General                                                                                                          Act/ReVIew or Appeal of
CJ     290 All Other Real Property       cl     445 Arner w/D1sabihties · c'J 535 Death Penalty               IMMIGRATION                                                                          Agency Dec1s10n
                                                     Employment                Other:                rJ 462 Natural12abon Apphcallon                                                     cl   950 Conslltullonahty of
                                         0      446 Arner w,D1sab1ht1es · GI 540 Mandamus & Other    :J 465 Other ltmrugrauon                                                                      State Statutes
                                                     Other                cl 550 CIVll Rights                Aebons
                                         CJ     448 hducauon              n 'i55 Pnson C'ondtbon
                                                                          :J 560 CIVll Detamee •
                                                                                   Condit10ns of
                                                                                   Confinement

            RIG IN    (Place an 'X m One Box Only)
                              :7 2 Removed from                   n      3   Remanded from              :7 4 Remstated or         :7 5 Transferred from            :7 6 Mu!lid1stnct                :7 8 Mult1d1stnct
                                     State Court                             Appellate Court                  Reopened                    Another D,stnct               L1t1gat1on -                     L1t1gat10n -
                                                                                                                                          /specify)                     Transfer                         D!fect File
                                                 Cite the U S Civil Statute under which you are fihng (Do not cite jurisdictional statutes unless diversity)
                                                  28 U S.C Section 1332
VI. CAt:SE OF ACTIO'.'I Bnefdescnptwn ofcause
             •                                    Breach of Contract to Supply Construction Material
VII. REQUESTED IN                                7 CHFCK IF THIS IS A CLASS ACTIO!'.                              DEMAND$                                      CHECK YES only if demanded m
     COMPLAl~T:                                        0;'<1)},R RULE23, FR Cv P                                                                               JURY DEMAND:                                      ·o
VIII. RELATED CASE(S)
      IF ANY                                         (See mstruct10ns)
                                                                              JCDGE                                                                       DOCKET !'-.'UMBFR                   JAN                 2_020
DATE                                                                              SJGNA~RE.=C'.:O;::RD:__ _ _ _ __
01/17/2020
FOR OFFICE rsE ONLY

       RECEIPT#                      AMOUNT                                          APPi YING IFP                                     Jt:DGJ;,                            MAG Jl.'DGE
                               Case 2:20-cv-00349-MMB
                                           \lb ~ 71.'fi"I"'{
                                                   •. ,,. 1t
                                                             Document 1 Filed 01/21/20 Page 20 of 21
                                                               i,t,
                          .,,•" -,~,,,,,,.~•-•l\<•• ··-                              UNITED STATES DISTRICT COt;RT
               •,,
                ~-
                                               I.\' ~   ~
                                                    ,'!,'i~')
                                                                          FO        IE EASTER'\! DISTRICT OF PENNSYLVANIA                                   20                    34&1
                                               ?r ,:~ 'i',·. )        •,              DESIGNATION FORl\1
                          (to be us            ulfs~ or pi'b sj plamtfJ,,_o indicate the category of the case/or the purpose of assignment to the appropriate calendar)
                     i~                .•   w ~ i.:. • -              f;(l
Address of P~ntiff                    ~".:.:..! ... _                                        202 Reeves Road, Bridgeton, NJ
Address of Defendant: 707 Nandoli Road, Village Rancharda, Via Thaltej-Sh1liaj, Ahmedabad 382 115, Gujarat, India
                         -                                - --         - -         -- -        -   -        -                                           "




Place of Accident, Incident or Transaction.                                                                       Philadelphia, Pe~nsylvania


RELATED CASE, IF ANY:

Case Number:                                                                        Judge                                                       Date Termmated

Civil cases are deemed related when Yes ts answered to any of the fol!owmg questions

       Is this case related to property mcluded in an earlier numbered sutt pendmg or w1thm one year                                                  YesD               No[Z]
       previously termmated action m thts court?

2      Does this case mvolve the same issue of fact or grow out of the same transact10n as a pnor smt                                                 YesD               No[Z]
       pendrng or withrn one year prev10usly terminated act10n m this court?

3      Does this case mvolve the vahdity or mfrmgement of a patent already in smt or any earlier
       numbered case pending or withm one year previously terminated action ofthts court?
                                                                                                                                                      YesO               ~o [Z]
4      Is thts case a second or successive habeas corpus, social security appeal, or prose c1v1l nghts                                                YesD               No [Z]
       case filed by the same md1viduaJ?

I certify that, to my knowledge, the Withm case
this court except as noted above
                                                                             D I,   &
                                                                                    /        not related   ro ~y '"' now p<ndmg o, mthill one y= preWo~ly terminated ,ctmn m

DATE        01/17/2020                                                                                                                                      323217 (GB9170)
                                                                                            Attorney-at-Law I Pro Se Plaintiff                               Attorney ID   #   (ifapplzcable)


CIVIL: (Place a ✓ in one category only)

A.            Federal Question Cases·                                                                            B.   Diversity Jurisdiction Cases.

• 1           Indemnity Contract, Marme Contract, and All Other Contracts
                                                                                                            M) ~·          Insurance Contract and Other Contracts
•032          FELA
              Jones Act-Personal lnJury                                                                     41        3.
                                                                                                                           Airplane Personal Injury
                                                                                                                           Assault, Defamat10n
• S.   4      Antitrust
                                                                                                               ••     4
                                                                                                                      s.
                                                                                                                           Marine Personal Injury

B
•
       6.
       7
              Patent
              Labor-Management Relat10ns
              Civil Rights                                                                                    •
                                                                                                                •     6.
                                                                                                                      7
                                                                                                                           Motor Vehicle Personal lnJury
                                                                                                                           Other Personal Injury (Please specify)
                                                                                                                           Products Liability
•      8.
       9.
              Habeas Corpus
              Secunt1es Act(s) Cases
                                                                                                              ••      8    Products Liability - Asbestos
                                                                                                                           All other D1vers1ty Cases
B
0
       10
       II
              Social Secunty Review Cases
              All other Federal Question Cases
                                                                                                                      9.
                                                                                                                           (Please specify) _

              (Please specify)



                                                                                             ARBITRATION CERTIFICA TIO"J
                                                                      (The effect of this certificatwn zs to remove the case from elzgzbtlzty for arbrtrauon)

I,   ~Colin G._Bell'.._Esq.                                              _     ,counselofrecordorproseplamt1ff,doherebycert1fy

     ✓             rsuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m this                                  CIVIi   act10n case
                   ceed the sum of $150,000 00 exclusive of mterest and costs

                   eltefother than monetary damages is sought                                                                                                       JAN 21 2020
DATE        _01/17/~02Q                                                                 ~                             _                                     323217 (GB9170)
                                                                                                             I   Pro Se Plamtiff                             Attorney ID # (zj applzc:able)

NOTE A tnal de novo will be a trial by Jury only 1fthere has been compliance w.th FR C P 38

ch 609 r;,'201s1
      Case 2:20-cv-00349-MMB Document 1 Filed 01/21/20 Page 21 of 21




  SOUTH STATE, INC.                                                          CIVIL ACTION

                       v.                                                  20             349
  IRM OFFSHORE AND MARINE ENGINEERS PRIVATE
  LIMITED and KIRTI INTERNATIONAL, INC.                                      NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filmg the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
side of this form) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWI~G CASE MANAGEMENT TRACKS:

(a) Habeas Corpus· Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security · Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration -- Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management       Cases that do not fall mto any one of the other tracks.
                                                                                                  0,
 1-17-2020                     Colin G. Bell, Esq.                    South State, Inc.
Date                               Attorney-at-law                       Attorney for
609-344-5161                    609-344-7913                          coling@hankinsandman.com

Telephone                           FAX Number                           E-Mail Address



(Civ. 660) 10/02




                                                                                      JAN 21 2020
